DELAWARE GROUP® EQUITY FUNDS V Delaware Dividend Income Fund (the “Fund”) Supplement to the Fund’s Class A, Class B, Class C, Class R, and Institutional Class Summary Prospectuses dated March 30, 2010 Nashira S. Wynn has announced her intention to resign from Delaware Investments. As of the date of this supplement, she is transitioning her portfolio management responsibilities to other members of the Large-Cap Value Focus Equity Team. Effective September 1, 2010, the other members of the portfolio management team, Damon J. Andres, Wayne A. Anglace, Kristen E. Bartholdson, Nikhil G. Lalvani, Anthony A. Lombardi, Kevin P. Loome, D. Tysen Nutt Jr., Robert A. Vogel Jr., and Bob Zenouzi will continue to have primary responsibility for making day-to-day investment decisions for the Fund. Investments in the Fund are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the "Macquarie Group"), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Fund, the repayment of capital from the Fund, or any particular rate of return. Effective after the close of business on August 31, 2010, the following replaces the information in the section entitled “Who manages the Fund? – Investment manager”. Who manages the Fund? Investment manager Delaware Management Company Portfolio managers Title with Delaware Management Company Start date on the Fund Babak “Bob” Zenouzi Senior Vice President, Chief Investment Officer – REIT Equity May 2006 Damon J. Andres, CFA Vice President, Senior Portfolio Manager December 1996 D. Tysen Nutt Jr. Senior Vice President, Senior Portfolio Manager, Team Leader – Large-Cap Value Focus Equity March 2005 Anthony A. Lombardi, CFA Vice President, Senior Portfolio Manager March 2005 Robert A. Vogel Jr., CFA Vice President, Senior Portfolio Manager March 2005 Nikhil G. Lalvani, CFA Vice President, Portfolio Manager October 2006 Kristen E. Bartholdson Vice President, Portfolio Manager December 2008 Wayne A. Anglace, CFA Vice President, Portfolio Manager, Research Analyst, Convertible Bond Trader March 2010 Kevin P. Loome, CFA Senior Vice President, Senior Portfolio Manager, Head of High Yield Investments August 2007 Please keep this Supplement for future reference. This Supplement is dated July 12, 2010.
